DETAILED ACTION

Allowable Subject Matter
Claims 1-29 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, prior art of record fails to teach the following claim limitations of “…and the select end of the fingerprint pixel unit of the i-th pixel row among the n pixel rows is directly connected to (i-1)-th reset and select multiplexing line of the n reset and select multiplexing lines, where i is an index value between 1 and n.”; in combination with all other claim limitations. Regarding claim 29, prior art of record fails to teach the following claim limitations of “…and the select end of the fingerprint pixel unit of the i-th pixel row among the n pixel rows is directly connected to (i-1)-th reset and select multiplexing line of the n reset and select multiplexing lines, where i is an index value between 1 and n, so as to sequentially drive the display scan lines for performing display, and sequentially drive the reset and select multiplexing lines for performing fingerprint sensing”; in combination with all other claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREMAL PATEL whose telephone number is (571)270-5892. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PREMAL R PATEL/Primary Examiner, Art Unit 2623